DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
Method of manufacturing a Group III nitride crystal by reacting an oxidizing gas containing nitrogen with a Group III element droplet and growing a Group III nitride crystal on a seed substrate

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2016/0268129 to Mori, et al. (hereinafter “Mori”) in view of U.S. Patent Appl. Publ. No. 2002/0037599 to Ishida, et al. (“Ishida”). 
Regarding claim 1, Mori teaches a method of manufacturing a group III nitride crystal (see, e.g., the Abstract, Figs. 1-20, and entire reference) comprising:
preparing a seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach providing a seed crystal (22) on a substrate support (13));
generating a group Ill element oxide gas; supplying the group III element oxide gas (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach generating and supplying a Group III metal oxidizing gas (101a) or (101b) to the seed crystal (22));
supplying a nitrogen element-containing gas (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach supplying a nitrogen-containing gas (23a) and (23b) to the seed crystal (22)); and 
growing the group III nitride crystal on the seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach growing a GaN crystal (24) on the substrate (22)).  
Mori does not explicitly teach supplying an oxidizing gas containing a nitrogen element containing at least one selected from the group consisting of NO gas, NO2 gas, N2O gas, and N2O4 gas.  However, in Figs. 1-4 and ¶¶[0095]-[0108] Ishida teaches an analogous method of growing a crystalline Group III-nitride layer by vapor phase epitaxy from Group III and nitrogen precursor gases.  In Figs. 15-16 and Embodiment 6 in ¶¶[0212]-[0241] Ishida specifically teaches the formation of a light-absorbing portion in GaN layer (201) by introducing a raw material gas having a dopant with ¶[0235] specifically teaching that when the dopant consists of O (oxygen), an O-containing gas such as NO2 may be used during crystal growth of the GaN layer.  Thus, a person of ordinary skill in the art would look to the teachings of Ishida and would be motivated to supply an oxidizing gas such as NO2 as a dopant during crystal growth in the method of Mori with the motivation for doing so being to produce an optoelectronic device having a light absorbing portion which is capable of absorbing light of the desired wavelength.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Mori and Ishida do not explicitly teach the step of reacting the oxidizing gas containing nitrogen element with a group Ill element droplet.  However, since the method of Mori and Ishida performs each and every step of the claimed process it must necessarily yield the same results, namely that of reacting the oxidizing gas containing nitrogen with a Group III element droplet.  As explained in Figs. 4A-C and ¶¶[0033]-[0035] of the instant application, Ga droplets are generated on the surface of the growing GaN crystal due to thermal decomposition of GaN.  This is suppressed by the addition of an oxidizing gas such as the NO2 utilized in the method of Ishida.  Accordingly, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, reaction of the oxidizing gas containing nitrogen with Group III element droplets, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 3, Mori and Ishida do not explicitly teach that the oxidizing gas containing nitrogen element is supplied at a partial pressure of 7.00×10-4 atm or more and 1.75×10-3 atm or less.  However, in ¶[0235] Ishida teaches that the oxygen-containing dopant (i.e., NO2) is introduced in an amount sufficient to produce an impurity density in the range of 1013 to 1020 cm-3.  Then in ¶[0126] and Fig. 18 Mori teaches that as the partial pressure of the Ga2O gas increases from 42 to 147 Pa (i.e., the overlapping range of 4.1×10-4 to 1.5×10-3 atm) the growth rate increases from 26 to 74 m/h and the FWHM as measured by XRD increases from 104 to 114.  In this regard the combined teachings of Ishida and Mori show that the partial pressure of the oxidizing gas containing nitrogen is a result-effective variable, i.e., a variable which achieves a recognized result, since it determines the impurity concentration and, hence, the light-absorbing capability of the GaN layer.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to start in the partial pressure range of 4.1×10-4 to 1.5×10-3 atm and utilize routine experimentation to determine the optimal partial pressure of NO2 necessary to produce the desired doping level.  
Regarding claim 4, Mori and Ishida do not explicitly teach that the oxidizing gas containing nitrogen element is supplied at a partial pressure of 7.6×10-4 atm or more and 1.30×10-3 atm or less.  However, in ¶[0235] Ishida teaches that the oxygen-containing dopant (i.e., NO2) is introduced in an amount sufficient to produce an impurity density in the range of 1013 to 1020 cm-3.  Then in ¶[0126] and Fig. 18 Mori teaches that as the partial pressure of the Ga2O gas increases from 42 to 147 Pa (i.e., the overlapping range of 4.1×10-4 to 1.5×10-3 atm) the growth rate increases from 26 to 74 m/h and the FWHM as measured by XRD increases from 104 to 114.  In this regard the combined teachings of Ishida and Mori show that the partial pressure of the oxidizing gas containing nitrogen is a result-effective variable, i.e., a variable which achieves a recognized result, since it determines the impurity concentration and, hence, the light-absorbing capability of the GaN layer.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to start in the partial pressure range of 4.1×10-4 to 1.5×10-3 atm and utilize routine experimentation to determine the optimal partial pressure of NO2 necessary to produce the desired doping level.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ishida and further in view of U.S. Patent Appl. Publ. No. 2012/0295418 to Melnik, et al. (“Melnik”). 
Regarding claim 5, Mori and Ishida do not explicitly teach that the oxidizing gas containing nitrogen element is supplied before the seed substrate reaches a substrate maximum achieving temperature.  However, in Figs. 1 & 5, ¶¶[0036]-[0040], and ¶¶[0051]-[0053] as well as elsewhere throughout the entire reference Melnik teaches an analogous method of growing a high quality Group III-nitride layer by hydride vapor phase epitaxy.  In steps (110) and (114) an initial low-temperature buffer layer is grown at a temperature of less than 900 °C and this is followed by the growth of a high temperature buffer layer at a temperature of greater than 900 °C in steps (120) and (122).  As explained in ¶[0014], the growth of a low-temperature and subsequently a high-temperature buffer layer results in an improvement in crystal quality and morphology of subsequently grown Group III-nitride epitaxial layers.  Thus, a person of ordinary skill in the art would look to the teachings of Melnik and would be motivated to utilize the Group III-nitride growth method of Mori and Ishida to initially grow a low-temperature buffer layer at less than 900 °C followed by the growth of a high-temperature buffer layer at greater than 900 °C.  In this regard the oxidizing gas containing nitrogen (i.e., NO2) will necessarily have been supplied during growth of the low-temperature buffer layer and, hence, before the substrate achieves a maximum temperature during growth of the high-temperature buffer layer.  The motivation for supplying the dopant during growth of each of the low-temperature and high-temperature layers would be to ensure a uniform and consistent dopant profile.  
Regarding claim 6, Mori and Ishida do not explicitly teach that the oxidizing gas containing nitrogen element is supplied before the seed substrate reaches the substrate temperature of 1050 °C.  However, as noted supra, with respect to the rejection of claim 5, in Figs. 1 & 5, ¶¶[0036]-[0040], and ¶¶[0051]-[0053] as well as elsewhere throughout the entire reference Melnik teaches an analogous method of growing a high quality Group III-nitride layer by hydride vapor phase epitaxy.  In steps (110) and (114) an initial low-temperature buffer layer is grown at a temperature of less than 900 °C and this is followed by the growth of a high temperature buffer layer at a temperature of greater than 900 °C, preferably in the range of 980 to 1,080 °C as in steps (120) and (122).  As explained in ¶[0014], the growth of a low-temperature and subsequently a high-temperature buffer layer results in an improvement in crystal quality and morphology of subsequently grown Group III-nitride epitaxial layers.  Thus, a person of ordinary skill in the art would look to the teachings of Melnik and would be motivated to utilize the Group III-nitride growth method of Mori and Ishida to initially grow a low-temperature buffer layer at less than 900 °C followed by the growth of a high-temperature buffer layer at up to 1,080 °C.  In this regard the oxidizing gas containing nitrogen (i.e., NO2) will necessarily have been supplied during growth of the low-temperature buffer layer and, hence, before growth of the high-temperature buffer layer at 1,080 °C.  The motivation for supplying the dopant during growth of each of the low-temperature and high-temperature layers would be to ensure a uniform and consistent dopant profile.  

Response to Arguments
Applicants’ arguments filed November 10, 2022, have been fully considered but they are not persuasive. 
Applicants’ proposed replacement title has been reviewed, but remains overly generic as it does not adequately convey to the casual reader the invention as disclosed and claimed in the instant application.  A proposed replacement title has been provided by the Examiner.  
Applicants argue that Mori does not disclose that the formation of droplets occurs and Ishida does not remedy this deficiency because the method of Ishida is performed at low temperatures of 900 to 1,000 °C where droplets are not generated.  See applicants’ 11/10/2022 reply, pp. 4-5.  Applicants’ argument is noted, but is unpersuasive since It is Mori rather than Ishida that is relied upon as the primary reference with Ishida merely being introduced to teach the use of an oxidizing gas containing a nitrogen element.  In this case at least ¶[0080] of Mori teaches that the temperature of the substrate during crystal growth is preferably in the range of 1,100 to 1,350 °C and may be as high as 1,500 °C while Example 1 in ¶¶[0108]-[0112] teaches the use of a substrate temperature of 1,200 °C.  In ¶[0065] of corresponding U.S. Patent Appl. Publ. No. 2022/0002904 the specification teaches that when the substrate temperature of the seed substrate is 1,050 °C or higher thermal decomposition of the deposited GaN becomes significant even when NH3 gas is supplied and Ga droplets are generated due to the decomposition of GaN.  As explained supra with respect to the rejection of claim 1, since Mori teaches that the substrate is maintained at a temperature of 1,200 °C (or higher) during GaN film growth, at least some decomposition of GaN into Ga droplets on the surface of the substrate necessarily occurs.  Then the use of an oxidizing gas comprising nitrogen as per the teachings of Ishida would then react with the Ga droplets formed on the surface during GaN growth according to the method of Mori.  
Applicants further argue against the rejection of claims 5-6 by contending that the temperature of 900 °C disclosed in Melnik is that of the substrate carrier (816) rather than the temperature of the substrate.  Id. at p. 7.  Applicants’ argument is noted, but is unpersuasive as steps (110) and (114) in Fig. 1 clearly disclose that the measured temperature of the substrate rather than the susceptor is less than 900 °C (i.e., 500 to 800 °C) while steps (120) and (122) teach that the substrate carrier is heated to a temperature of greater than 900 °C (i.e., 980-1080 °C) for the growth of GaN.  Since the substrate is in thermal contact with the carrier and the purpose of heating the substrate carrier is to heat the substrate itself, heating the substrate carrier to a temperature of greater than 900 °C necessarily means that in steps (120) and (122) the substrate itself is also heated to a higher temperature than the temperature utilized in steps (110) and (114).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714